141 F.3d 1176
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.George JOBEH, Petitioner,v.Immigration and Naturalization Service, Respondent.
No. 96-70946.INS No. Akg-ykc-gdv.
United States Court of Appeals,Ninth Circuit.
.Submitted Mar. 6, 1998**.Decided Mar. 18, 1998.

Petition to Review a Decision of the Immigration and Naturalization Service.
Before BRUNETTI, THOMPSON and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
George Jobeh, a citizen of Syria, petitions for review of the Board of Immigration Appeals' ("BIA") dismissal of his appeal from a decision by an Immigration Judge denying his application for asylum and for withholding of deportation.  We deny the petition for review.


3
The Immigration Judge denied the application because Jobeh was not credible.  Failure to include important events on an asylum application can harm an applicant's credibility.  Leon-Barrios v. I .N.S., 116 F.3d 391, 393-94 (9th Cir.1997).  Because Jobeh's application mentioned almost none of the allegations about which he testified, the Immigration Judge did not err in his credibility determination.  Substantial evidence supports the denial of asylum and the denial of withholding of deportation.


4
REVIEW DENIED.



**
 The panel unanimously finds this case suitable for disposition without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3